

116 S1425 IS: To amend the Internal Revenue Code of 1986 to expand the deduction for interest on education loans, to extend and expand the deduction for qualified tuition and related expenses, and eliminate the limitation on contributions to Coverdell education savings accounts.
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1425IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand the deduction for interest on education loans,
			 to extend and expand the deduction for qualified tuition and related
			 expenses, and eliminate the limitation on contributions to Coverdell
			 education savings accounts.
	
		1.Expansion of deduction for interest on education loans
 (a)Elimination of cap on deductionSection 221 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (f). (b)Carryover of excess interestSection 221 of the Internal Revenue Code of 1986, as amended by subsection (a), is amended by inserting after subsection (a) the following new subsection:
				
 (b)CarryoverIf the amount of the deduction allowable under subsection (a) exceeds the taxable income of the taxpayer for the taxable year (determined without regard to this section and section 222), then an amount equal to such excess shall be treated as interest paid by the taxpayer in the succeeding taxable year on a qualified education loan..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			2.Expansion of deduction for qualified tuition and related expenses
			(a)Elimination of dollar limitation; carryover of excess expenses
 (1)In generalSubsection (b) of section 222 of the Internal Revenue Code of 1986 is amended to read as follows:  (b)CarryoverIf the amount of the deduction allowable under subsection (a) exceeds the taxable income of the taxpayer for the taxable year (determined without regard to this section), then an amount equal to such excess shall be treated as qualified tuition and related expenses paid by the taxpayer in the succeeding taxable year..
 (2)Conforming amendmentParagraph (3) of section 222(d) of such Code is amended by striking deduction.— and inserting deduction.—Except as provided in subsection (b)—. (b)Permanent extensionSection 222 of the Internal Revenue Code of 1986 is amended by striking subsection (e).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 3.Expansion of rules for Coverdell education savings accounts (a)Elimination of contribution limitation (1)In generalSection 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by inserting or at the end of clause (i), by striking , or at the end of clause (ii) and inserting a period, and by striking clause (iii).
 (2)Conforming amendmentSection 530 of such Code is amended by striking subsection (c). (b)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after the date of the enactment of this Act.